                         Case 3:19-cr-00129-MMC Document 3 Filed 04/01/19 Page 1 of 1

DOCUMENTS UNDER SEAL •                                                                      TOTAL TIME (mins):                  04 minutes
    magistrate judge                                   DEPUTY CLERK                                            REPORTER/FTR
    MINUTE ORDER                                     Ada Means                                                 9:35-9:39
    MAGISTRATE JUDGE                                   DATE                                                    NEW CASE           CASE NUMBER
Jacqueline Scott Corley                              April 1,2019                                                    •            CR19-0129 EMC
                                                                        APPEARANCES
DEFENDANT                                              AGE      CUST           P/NP       ATTORNEY FOR DEFENDANT                              PD.|3 ret. •
Herman Murillo                                         35           Y           P       Geoffrey Hansen                                       APPT.

U.S. ATTORNEY                                          INTERPRETER                             \X\         FIN. AFFT            [X]       COUNSEL APPT'D
Briggs Matheson                                                                                            SUBMITTED
                                                       Not required
PROBATION OFFICER                      PRETRIAL SERVICES OFFICER                        DEF ELIGIBLE FOR                    •   PARTIAL PAYMENT             •
                                       Brad Wilson                                     | APPT'D COUNSEL                         OFCJA FEES
                                                     PROCEEDINGS SCHEDULED TO OCCUR
          INITIAL APPEAR           •           PRELIMHRG                •     MOTION              •         JUGMT&SENTG                   •     STATUS
         2 mins                                                                                                                           •     TRIAL SET
IKI       I D. COUNSEL             [X|        ARRAIGNMENT               •     BOND HEARING •                   lA REV PROB. or            •     OTHER
         1 min                               1 min                                                             or S/R

•         DETENTION HRG                ]       ID / REMOV HRG           •     CHANGE PLEA         •            PROB. REVOC.               •     ATTY APPT
                                                                                                                                                HEARING
                                                                    INITIAL APPEARANCE

    X]     ADVISED             m             ADVISED            •            NAME AS CHARGED               •       true NAME:
           OF RIGHTS                         OF CHARGES                      IS TRUE NAME

                                                                            ARRAIGNMENT
          ARRAIGNED ON                 IX]     ARRAIGNED ON \X\                READING WAIVED                  •         WAIVER OF INDICTMENT FILED
          INFORMATION                          INDICTMENT                      SUBSTANCE

                                                                              RELEASE
     ] RELEASED          •     ISSUED                               AMT OF SECURITY           SPECIAL NOTES                       •       PASSPORT
         ON 0/R                APPEARANCE BOND                      $                                                                     SURRENDERED
                                                                                                                                          DATE:

PROPERTY TO BE POSTED                                        CORPORATE SECURITY •                                    REAL PROPERTY: •
•         CASH       $

3        MOTION      [XlPRETRIAL                       •    DETAINED •released                •           detention hearing                   [X)REMANDED
         FOR                 SERVICES                                                                     AND FORMAL FINDINGS                    TO CUSTODY
         DETENTION           REPORT                                                                       WAIVED

ORDER REMOVED TO THE DISTRICT OF
                                                                               PLEA
         CONSENT                       Snot guilty                      •     guilty                               GUILTY TO COUNTS: •
         ENTERED

         PRESENTENCE                   •change of PLEA •                      PLEA AGREEMENT                       OTHER:
         REPORT ORDERED                                                       FILED

                                                                            CONTINUANCE
TO:                                •         ATTY APPT                  •     BOND             •           STATUS RE:
April 5. 2019                                HEARING                          HEARING                      CONSENT                    •       TRIAL SET
AT:                                •         SUBMIT FINAN.              •     PRELIMINARY      •           CHANGE OF                  •       STATUS
                                             AFFIDAVIT                        HEARING                      PLEA
9:30 a.m.
BEFORE HON.                                  DETENTION                  •     ARRAIGNMENT             ]        MOTIONS                •       JUDGMENTS
                                             HEARING                                                                                          SENTENCING
Corley
•     TIME WAIVED                            TIME EXCLUDABLE            •     IDENTITY/        r~l PRETRIAL                           •       PROB/SUP REV.
                                             UNDER 18 § use                   REMOVAL                      CONFERENCE                         HEARING
                                             3161
                                                                              HEARING
                                                             ADDITIONAL PROCEEDINGS

AUSA's request to unseal the entire case is granted.
CO: JSC


                                                                                                                     DOCUMENT NUMBER:
